PER CURIAM
In this ballot title proceeding, petitioner challenges various aspects of the Caption, Question, and Summary of a ballot title for a proposed measure that was certified to the Secretary of State by the Attorney General pursuant to ORS 250.065. Setting out the proposed measure, the Attorney General’s ballot title, and the specific contentions of the petitioner would not benefit bench or bar. We have considered each of the arguments advanced by petitioner. We conclude that the ballot title certified by the Attorney General substantially complies with the requirements of ORS 250.035. ORS 250.085(4).
We certify the following ballot title for the proposed measure to the Secretary of State:
“REPLACES FELONY SENTENCING GUIDELINES; REQUIRES PRISON FOR FELONIES, WITH EXCEPTION
“QUESTION: Shall statutes replace felony sentencing guidelines, require prison for felonies, with exceptions, use crime and criminal history to set sentence?
“SUMMARY: Replaces sentencing guidelines. Covers felonies committed on, after April 1,1995. Sentence includes prison term, post-prison supervision period. Bases prison term on crime seriousness, offender’s criminal history. Terms generally longer than presumptive sentences under guidelines. Court may use listed factors to raise, lower prison term. No prison term under 15 days unless court orders probation without prison. Bars early release for some crimes. Requires consecutive sentences unless court orders otherwise. Ends current limits on such sentences. Bars expunction of records of felony convictions. Other changes.”
Ballot title certified. This decision shall become effective pursuant to ORAP 11.30(9).